       Case 2:19-cv-00652-JAD-DJA Document 86
                                           84 Filed 08/03/20
                                                    07/29/20 Page 1 of 3




 1   MARGARET A. MCLETCHIE, Nevada Bar No. 10931
     ALINA M. SHELL, Nevada Bar No. 11711
 2   LEO S. WOLPERT, Nevada Bar No. 12658
 3   MCLETCHIE LAW
     701 East Bridger Ave., Suite 520
 4   Las Vegas, Nevada 89101
     Telephone: (702) 728-5300; Fax: (702) 425-8220
 5   Email: maggie@nvlitigation.com
 6   Attorneys for Plaintiff Nebyou Solomon

 7                              UNITED STATES DISTRICT COURT
 8                                         DISTRICT OF NEVADA
 9
     NEBYOU SOLOMON, an individual,                 Case. No.: 2:19-cv-00652-JAD-DJA
10             Plaintiff,
          vs.                                           JOINT MOTION TO EXTEND THE
11
                                                        DEADLINE FOR:
12   LAS VEGAS METROPOLITAN POLICE                      1) PLAINTIFF’S RESPONSE TO
     DEPARTMENT; JOSEPH LOMBARDO,                          DEFENDANT UNIVERSAL
13   individually and in his official capacity as          PROTECTION SERVICE, LLC’S
     Sheriff; JOHN L. PELLETIER, an                        MOTION TO DISMISS
14
     individual; RICHARD E. MAUPIN, an                     PLAINTIFF’S THIRD
15   individual; RYAN J. FRYMAN, an                        AMENDED COMPLAINT (ECF
     individual; JUAN D. CONTRERAS, an                     No. 62) (FIFTH REQUEST) and;
16   individual; ALLEN J. PAVESE, an                    2) PLAINTIFF’S RESPONSE TO
     individual; BRANDON M. MEADS, an                      FASHION SHOW MALL, LLC’S
17
     individual; FASHION SHOW MALL, LLC,                   MOTION TO DISMISS
18   a Nevada limited-liability company;                   PLAINTIFF’S THIRD
     UNIVERSAL PROTECTION SERVICE,                         AMENDED COMPLAINT (ECF
19   LLC, a Nevada limited-liability company;              No. 71) (FOURTH REQUEST)
20   ANDREW ANTONIO, an individual,
     EDWARDO AGUILAR, an individual,
21   DOES I – V, individuals,
                                                                  ECF Nos. 84, 85
                     Defendants.
22
23            Pursuant to Local Rule 7-1(c), Plaintiff NEBYOU SOLOMON, Defendant
24   UNIVERSAL PROTECTION SERVICE, LLC, and Defendant FASHION SHOW MALL,
25   LLC, by and through their respective counsel, hereby move and request that this Court extend
26   the deadline to file the following:
27   ///
28   ///


                                                    1
       Case 2:19-cv-00652-JAD-DJA Document 86
                                           84 Filed 08/03/20
                                                    07/29/20 Page 2 of 3




 1            1)      Plaintiff’s Response to Defendant Universal Protection Service, LLC’s
 2   Motion to Dismiss Plaintiff’s Third Amended Complaint (ECF No. 62), filed on April 7,
 3   2020, by an additional 28 days, extending the deadline from July 30, 2020 to August 27,
 4   2020. This is the fifth request for an extension of time for Plaintiff to file his Response.
 5            2)      Plaintiff’s Response to Fashion Show Mall, LLC’s Motion to Dismiss Third
 6   Amended Complaint (ECF No. 71), filed on April 21, 2020, by an additional 28 days,
 7   extending the deadline from July 30, 2020 to August 27, 2020. This is the fourth request for
 8   an extension of time for Plaintiff to file his Response.
 9            These requests for an extension of time are not sought for any improper purpose or
10   other purpose of delay. These requests are based upon the following:
11            Plaintiff and Defendants Universal Protection Service, LLC and Fashion Show
12   Mall, LLC have reached a settlement and are finalizing the formal agreement. The extension
13   will ensure time to execute and effectuate the terms of the agreement.
14            THEREFORE, the parties respectfully request that this Court extend the deadline
15   to file Plaintiff’s Responses to 1) Defendant Universal Protection Service, LLC’s Motion to
16   Dismiss Plaintiff’s Third Amended Complaint (ECF No. 62) and; 2) Fashion Show Mall,
17   LLC’s Motion to Dismiss Third Amended Complaint (ECF No. 71) up to and including
18   August 27, 2020.
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                                      2
       Case 2:19-cv-00652-JAD-DJA Document 86
                                           84 Filed 08/03/20
                                                    07/29/20 Page 3 of 3



                         Nebyou Solomon v. Las Vegas Metropolitan Police Department, et al.
 1
                                                       Case No.: 2-19-cv-00652-JAD-DJA
 2
 3           IT IS SO STIPULATED.
 4
     DATED this 29th day of July, 2020.           DATED this 29th day of July, 2020.
 5
     MCLETCHIE LAW                                WEINBERG, WHEELER, HUDGINS,
 6
                                                  GUNN & DIAL, LLC
 7
 8   /s/ Margaret A. McLetchie                    /s/ Jeremy R. Alberts
 9   Margaret A. McLetchie, NBN 10931             Jeremy R. Alberts, NBN 10497
     Alina M. Shell, NBN 11711                    6385 South Rainbow Blvd., Suite 400
10   Leo S. Wolpert, NBN 12658                    Las Vegas, Nevada 89118
     701 E. Bridger Ave., Suite 520               Attorneys for Defendant
11   Las Vegas, NV 89101                          Universal Protection Service LLC
12   Attorneys of Plaintiff Nebyou Solomon

13
     DATED this 29th day of July, 2020.
14
15   KAEMPFER CROWELL

16
     /s/ Bryan M. Viellion
17   Anthony J. Celeste, NBN 8776
18   Bryan M. Viellion, NBN 13607
     1980 Festival Plaza Dr., Suite 650
19   Las Vegas, Nevada 89135
     Attorneys of Defendant Fashion Show Mall LLC
20
21
                                              ORDER
22
            Good cause appearing, IT IS HEREBY ORDERED that the Joint Motion to
                                             IT IS SO ORDERED.
23   Extend the Deadline for (1) Plaintiff's Response to Defendant Universal Protection
     Service, LLC's Motion to Dismiss and (2) Plaintiff's Response to Fashion Show Mall,
24
     LLC's Motion to Dismiss to August 27, 2020, [ECF Nos. 84, 85] is GRANTED.
25
26                                           HONORABLE JUDGE JENNIFER A. DORSEY
                                             U.S. DISTRICT COURT JUDGE
27
28                                                    8-3-2020
                                             DATED:


                                                  3
